               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

HARRIET M. SINGLETON,              )
                                   )
               Plaintiff,          )
                                   )
v.                                 )             CV419-106
                                   )
GARDEN CITY, GEORGIA, et           )
al.,                               )
                                   )
               Defendants.         )

                               ORDER

     Before the Court is defendants’ motion to compel of November 20,

2019. Doc. 12. As all relief sought in this motion was addressed through

either the Court’s amended scheduling order of November 25, 2019 (doc.

15), or order of March 2, 2020 (doc. 24), this motion is DENIED as moot.


     SO ORDERED, this 17th day of March, 2020.



                                    ________________________________
                                      __________________________
                                    CHR       P ER L. RAY
                                      HRISTOPHER
                                      HRISTO
                                          TOPH
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
